Citation Nr: 1142938	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for chronic obstructive lung disease with history of asthma beginning February 1, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1954 to December 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.

The issue of an increased rating for chronic lung obstructive disease with asthma prior to February 1, 2007 was decided in a July 2010 Board decision. 

In July 2010 and May 2011 the Board remanded the claim for further development which has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service connected chronic obstructive lung disease is manifested by FEV-1 of 60 percent predicted and FEV-1/FVC of 67 percent at the worst.  A FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent has not been demonstrated at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for the assignment of a rating greater than 30 percent for chronic obstructive lung disease with a history of asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6603 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

An April 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in August 2007 and June 2011 the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 6603 provides ratings for pulmonary emphysema.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

When evaluating based on pulmonary function tests (PFTs), use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases use the pre-bronchodilator values for rating purposes. 38 C.F.R. § 4.96. 

At an August 2007 VA examination the Veteran reported that his asthmatic condition had not changed in general since his last evaluation, in May 2006.  He reported no acute asthmatic attacks since the last on in February 2007.  Veteran reports napping more often now with increased overall fatigue and lack of stamina.  He reported that he was weaned off two liters of oxygen in November 2006 after being placed on 24 hours of oxygen after his last acute episode in February 2006.  He current medication regiment consists of Albuterol two puffs every three to four hours, four times per day and montelukast 10 mg daily.  The Veteran also gets albuterol for nebulizer therapy which he uses one a day every day in the morning.  He uses inhaled bronchodilator daily but no oral or parenteral steroids.  He reported a history of asthma less than one time per year with visits for exacerbations less than once a year, a history of cough and wheezing, and a history of shortness of breath after any level of exertion.  No periods of incapacitation.  

Upon physical examination there were no abnormal respiratory findings, normal chest expansion, and mild impairment of his condition between asthma attacks.  A pulmonary function test was conducted which revealed a FEV-1 of 60 percent predicted and FEV-1/FVC of 67 percent predicted.  The examiner diagnosed chronic obstructive pulmonary disease/asthma with moderate obstruction by PFT, chronic and symptomatic; stable on meds.  No effect on occupation was noted as the Veteran is not employed. 

In April 2009 a private pulmonary function test was conducted however neither FEV-1 percent predicted, FEV-1/FVC percent, or DLCO percent predicted measurements were provided.  Therefore the testing could not be used for rating purposes. 

At a June 2011 VA examination the Veteran reported that his condition is stable with daily use of an inhaled bronchodilator, and that he takes no oral or parenteral steroids.  The Veteran denied a history of dizziness, syncope, angina and fatigue but did report shortness of breathe on moderate exertion, and a productive cough.  The Veteran reported that he is currently not employed.  On the same day, in June 2011, a PFT was conducted which revealed a FEV-1 of 74 percent predicted, and a FEV-1/FVC of 74 percent.  In a September 2011 addendum the examiner reported that the PFT reflects the status of the Veteran's pulmonary function and the DLCO would not add any new information to the Veteran's pulmonary function for rating purposes.  

The August 2007 and June 2011 PFTs found the Veteran's FEV-1 to be 60 percent predicted and FEV-1/FVC to be 67 percent at worse. 
  
A higher, 60 percent, rating is not warranted as there is no evidence of a PFT where the  FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent or; DLCO (SB) is 40 to 55 percent predicted or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 6603. 

The level of impairment of the lungs has been relatively stable throughout the appeal period, or at least has never been worse than the rating assigned and staged ratings are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating greater than 30 percent for chronic obstructive lung disease with asthma, is not warranted.   

Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lung disability but the medical evidence reflects that those symptoms are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Furthermore the Veteran has reported no interference with employment.   

The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

Entitlement to an increased rating in excess of 30 percent for chronic obstructive lung disease with history of asthma beginning February 1, 2007 is denied



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


